Title: From George Washington to Thomas Barclay, 31 August 1788
From: Washington, George
To: Barclay, Thomas



Sir,
Mount Vernon August 31st 1788

I have received a letter from a Doctr Thomas, of Westmoreland in this State, requesting me to make enquiries respecting Dr Spence and his Lady, who were supposed to be lost at sea, several years ago, and who are now reported to be in slavery among the piratical States of Barbary.
As I knew of no person more likely to give information on the subject than yourself, I have taken the liberty of enclosing to you the Abstract of a narrative made by James Joshua Reynolds at Greenock, and sent to me by Doctr Thomson.
Now, Sir, it will be conferring a great obligation upon a distressed family (for Doctr Thomson married the mother of Dr Spence) if you can give any certain advice, whether such a ship as described ever sailed from Philadelphia and was captured by Pirates, or missing; whether there is any such man as Israel Jacobs in Philadelphia, who has negotiated the ransom of any person in captivity; whether Doctr Spence or any of the Crew or Passengers in question were ever heard of by you while on your public Mission; and, in fine, whether, in your knowledge or Judgement, any credit is to be given to the report—for myself, I am apprehensive, from the circumstances, the story is only calculated to sport with the feelings of the Unhappy—I heartily wish it may not be so.
An early and full answer from you, will not only be extremely grateful to the persons on whose account I write; but also very acceptable to Sir Yrs &c.

Go. Washington

